Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/381,106 filed 4/11/19. Claims 1, 4-6, 8, 9, 21 & 22 are pending. Claims 2, 3, 7 & 10-20 has been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 & 10-20 directed to an Invention non-elected without traverse.  Accordingly, claims 7 & 10-20 been cancelled.
Allowable Subject Matter
Claims 1, 4-6, 8, 9, 21 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious a planetary gear set disposed within the gearbox housing, the planetary gear set comprising a planetary carrier and a plurality of planet gears, each of the planet gears having a post for attaching the planet gear to the planetary carrier, wherein the case and solid lubricant material is positioned within each post, wherein the planetary gear set is configured to move during operation in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 4/7/22 with respect to claims 1, 4-6, 8 & 9 have been fully considered and are persuasive. The objection of claims 4-6 have been withdrawn. The rejection of claims 1, 2, 8 & 9 under 35 U.S.C. 102(a)(2) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659